*45OPINION.
It seems to us that the injury caused to the petitioner did not arise out of or in the course of his employment. It was at no time the duty of the respondent, Vinch, to repair a truck owned by Eastburn; consequently, it could not have been the duty of the petitioner, Wylie, to do for Eastburn. what Vinch was not called upon to do.
Moreover, it was not shown that it was the duty or part' of the empbyment of the petitioner to repair a truck owned by the respondent, Vinch. In fact, it was testified, and it would seem to be so that whenever a truck of Vinch broke down, it was the duty of Wylie to call Vinch and obtain in*46structions as to what to do for repairs. If this be so, it was not the duty of Wylie to repair his truck. A fortiori it could not have been the duty or part of the employment of Wylie to repair a truck, not only not belonging to Vinch, but actually being driven by an entirely different person; Wylie was the driver of a truck, not a general mechanic for the repair of all automobiles.
Furthermore, the fact that Wylie Was warned by the driver of the stalled truck not to proceed under the truck, indicates that it was not part of his duties or employment to repair the stalled truck. It is unreasonable to believe that it was part of Wylie’s business to do anything that “anybody told him to.” Common experience shows that persons are not hired to do anything that anybody tells them to. It seemed to have been urged at the hearing that upon this ground the petitioner was acting in the course of his employment when he was injured, but this proof is not only so broad that it cannot be believed, but is so indefinite that it leaves no clear impression of the limits of his duties.
The claim of the petitioner must therefore be dismissed.
W. E. Stubbs,

Deputy Commissioner of Compensation.